Exhibit 99.1 Paris, December 18, 2007 ILOG S.A.: INDIVIDUAL DECLARATIONS OF ILOG DIRECTORS TRADING OF SHARES (pursuant toarticles223-22 et seq. of theRèglement Généralof the Autorité des Marchés Financiers) Name: ILOG S.A. Share capital: 19,194,098 euros Register of Commerce and Companies of Créteil B Registered office: 9 rue de Verdun, 94250 Gentilly Last Name:Maurel First Name:Olivier Position:Chief Information Officer Description of the financial instrument:1,300 ILOG shares on EURONEXT Paris Nature of the transaction: purchase of 1,300 ILOG shares on EURONEXT Paris 1,270 ILOG shares at €7.60 on December 12, 2007 for a total amount of €9,652.00 30 ILOG shares at €7.60 on December 13, 2007 for a total amount of €228.00 Last Name:Fourrier Bonnelance First Name:Nathalise Position:Marc Fourrier – ILOG Director - wife Description of the financial instrument:1,816 ILOG shares on EURONEXT Paris Nature of the transaction: purchase of 1,816 ILOG shares on EURONEXT Paris 1,816 ILOG shares at €7.72 on December 14, 2007 for a total amount of €14,019.52 Last Name:Deutsch First Name:Christian Position:ILOG Chief Quality officer Description of the financial instrument:5,500 ILOG shares on Eurolist Nature of the transaction: purchase of5,500 ILOG shares on Eurolist: 3,205 ILOG shares at €7.70 on December 12 for a total amount of €24,678.5 2,295 ILOG shares at €7.70 on December 13 for a total amount of €17,671.5 Last Name:Brisson First Name:Eric Position:ILOG Executive VP Sales Europe & USA Description of the financial instrument:1,ponsored ADRs Nature of the transaction: purchase of 1,000ILOG Sponsored ADR’s via etrade on December 4, 2007 for a net total value of$11,812.99 at a unit price of $11.80 per share. Last Name:Haren First Name:Pierre Position:ILOG Chairman & CEO Description of the financial instrument:12,345 ILOG shares Nature of the transaction: purchase of 12,345ILOG shares on Eurolist on November 26, 2007 for a net total value of € 99,626.67 at an average price of €8.07 per share. Here are the details of the different transactions: Operation Price pershare € Volume Amount € 1 8.02 1296 10393.92 2 8.10 2754 22307.40 3 8.09 2000 16180 4 8.08 1650 13332 5 8.07 1600 12912 6 8.03 1045 8391.35 7 8.06 1500 12090 8 8.04 500 4020 12345 99626.67 About ILOG ILOG delivers software and services that empower customers to make better decisions faster and manage change and complexity. Over 3,000 global corporations and more than 465 leading software vendors rely on ILOG's market-leading business rule management system (BRMS), optimization and visualization software components, to achieve improved returns on investment, create market-defining products and services, and sharpen their competitive edge. ILOG was founded in 1987 and employs more than 850 people worldwide. Investor contact: Jérôme Arnaud, ILOG +1 408 991 7103 (USA) +33 1 49 08 35 16 (Paris) jarnaud@ilog.com Bernard Compagnon GAVIN ANDERSON & COMPANY +44 20 7554 1449 (London) Press contact:Susan Peters, ILOG +1 408 991 7109 (USA) speters@ilog.com
